PER CURIAM.
This is an appeal from a judgment in favor of the plaintiff, appellee her.e, in an action at law in ejectment which involved a boundary line dispute with the defendant, appellant here. The case was tried by the judge without a jury. The court wrote a detailed opinion in which it set forth its findings of fact and conclusions of law. The record contains evidence sufficient to sustain the judgment entered.
Although not raised in this appeal, we note that the judgment of the trial court contains an obvious omission in describing the real property, in that, the description, after arriving at the point of beginning, provides:
“ * * * Thence east 135 feet, thence West 135 feet to the edge of the sidewalk, thence north 49.25 feet to point of beginning.”
The pleading of both parties and the record clearly show the obvious omission in the judgment of two sides of the rectangle being described. The judgment is affirmed with directions to the trial court to correct the omission in the description of the property.
Affirmed.
ALLEN, Acting C. J., and KANNER and SMITH, JJ., concur.